DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 1st, 2021 has been entered.

Status of Claims
This Notice of Allowance is in response to the RCE and amendment filed on April 1st, 2021 for application no. 16/472,068 filed on June 20th, 2019. Claims 17-23 and 33 are pending. In the present amendment, claims 17 and 23 are amended, claim 33 is new, and claims 24-32 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen P. Evans on April 13th, 2021. The application has been amended as follows:

.

Response to Arguments
The Applicant's arguments filed April 1st, 2021 are in response to the Office Action mailed January 21st, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 17 and 33, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 17-23 and 33 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 17, none of the prior art discloses or renders obvious a wet clutch assembly having the combination of features recited in claim 17, and particularly “a fluid line at least partially extending through the clutch actuation piston, the fluid line providing fluid communication with the clutch chamber for filling the clutch chamber via the fluid line”, “a flow control member comprised of an axial boring in the clutch actuation piston and first and second radially extending fluid ports in the clutch actuation piston in fluid communication with the axial boring, wherein the first radially extending fluid port has a larger cross section than the second radially extending fluid port” and “wherein both of said first and second radially extending fluid ports open on a same outer wall of the clutch actuation piston and are adapted to be supplied by the same fluid line”.
The closest prior art of Schneider (US 6,206,163) discloses a clutch actuation piston (Fig. 1, 42) comprising two radially extending fluid ports, but fails to disclose “both of said first and second radially extending fluid ports open on a same outer wall of the clutch actuation piston”, and there is no motivation to rearrange the fluid ports absent impermissible hindsight.
Regarding Claim 33, none of the prior art discloses or renders obvious a wet clutch assembly having the combination of features recited in claim 33, and particularly “a fluid line at least partially extending through the clutch actuation piston, the fluid line providing fluid communication with the clutch chamber for filling the clutch chamber via the fluid line”, “a flow control member comprised of an axial boring in the clutch actuation piston and first and second radially extending fluid ports in the clutch actuation piston in fluid communication with the axial boring, wherein the first radially extending fluid port has a larger cross section than the second radially extending fluid port”, “wherein said flow control member is movable relative to a section of the fluid line and configured to vary a cross section of said fluid line section through movement of the clutch actuation piston relative to the clutch drum” and “wherein the clutch actuation piston is configured to transfer the wet clutch assembly from a disengaged state to an engaged state through movement of the clutch actuation piston in an engagement direction relative to the clutch drum, wherein the flow control member is configured to reduce the cross section of said fluid line section through movement of the clutch actuation piston in the engagement direction”.
The closest prior art of Schneider (US 6,206,163) discloses a clutch actuation piston (Fig. 1, 42) comprising a flow control member (60), but fails to disclose “wherein the flow control member is configured to reduce the cross section of said fluid line section through movement of the clutch actuation piston in the engagement direction”, and there is no motivation to reverse the operation of the flow control member absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659